This was a bill, filed in 1848, by the plaintiff, John W. Rasberry, against the defendants, Owen W. Jones and William A. Brant, and set forth in substance: That the plaintiff, sometime in 1847, was indebted to the defendant, Owen H. Jones, in several promissory notes, amounting, with interest, on 7 December in that year, to $280.27 cents; that being very much embarrassed and unable to meet the payment of these debts at that time, the said defendant threatened to sue out execution, and represented to the plaintiff, that, in that case, his property would be greatly sacrificed; that the said defendant then proposed to the plaintiff to give him an extension of credit until 7 December, 1848, provided the plaintiff would give him four several notes,   (147) each within a justice's jurisdiction, for the amount of the said debts, adding twenty-five per cent, by way of interest, and would immediately confess judgments thereon; that the plaintiff consented thereto, and gave his notes, bearing date 7 December, 1847, three for $100 each, and a fourth for $50.35, being the amount of $280.27, justly due by the plaintiff, and $70.80, the usurious interest at twenty-five per cent added thereto, and judgments were immediately entered on the same against the plaintiff. And the bill further sets forth, that the said defendant, Owen, then urged the plaintiff to increase his loan, and said he knew a friend, who had $100 to spare, and would loan it for twelve months for a justice's judgment, provided another judgment of $25 should be given, by way of interest, and that the plaintiff, laboring under much pecuniary embarrassment, consented that the said defendant, Owen, should make the arrangement; that the said defendant Owen, artfully intending to entrap the plaintiff, placed money in the hands of the other defendant, William A. Brant, and, using his name, drew notes from the plaintiff payable to the said William, one for $100, and *Page 108 
another for $25, which the plaintiff signed, and judgments were forthwith rendered on the same; it being expressly agreed, as in the other case, that no execution should issue, until after 10 December, 1848; and that, thereupon, the said defendant, William, paid the plaintiff one hundred dollars. The bill charges, that the said defendant, William, is nominally only the plaintiff in these latter judgments, that the money paid was the money of the other defendant, Owen, and that the use of the name of the defendant, William, was an artful trick of the defendant, Owen, who is, in point of fact, the true owner. The bill further sets forth, that, contrary to the express agreement between the plaintiff and (148) the defendants, executions have been sued out on the said judgments against the plaintiff, and the defendants threaten forthwith to collect the same. The plaintiff then avers that he is willing to waive the penalty, and to pay the amount justly due with interest from 7 December, 1848, and prays for an injunction, and to be relieved from the payment of the usurious interest, and for further relief, etc.
To this bill the defendants demurred generally, and the demurrer being sustained in part and overruled in part, the defendants, by leave, appealed to this Court.
The demurrer cannot be sustained upon the ground taken by the defendants' counsel in this Court, viz.: Multifariousness. The bill is not defective in this particular. It alleges that the defendant. Jones, is the beneficial owner of all the judgments, and that the other defendant, Brant, was a mere naked holder of the legal title in one of the judgments for the ease of the other defendant, the legal title being separated from the use, merely as a trick or cover. The same usury is alleged to affect all of the judgments, and in fact the whole was but one transaction.
This Court does not favor the "splitting up of suits," unless there are several persons having distinct rights, and prejudice may result from the fact of the investigation being made too complicated; but in this case it is a manifest saving of time and money, to try both causes of action together, and thereby avoid travelling twice over the same ground.
But the bill is defective in a particular, which was not noticed on the argument. The bill submits to pay, the "amount justly due, with lawful interest thereon, after the said 7 December, 1848." Now the bill alleges that the transaction took place on 7 December, 1847, (149) and the defendant, Jones, was to forbear, until 7 December, 1848, for the usurious interest of twenty-five per cent, which was at *Page 109 
the time secured by notes, and judgments, and as the plaintiff seeks to repudiate the agreement, so far as the twenty-five per cent is concerned, he must also give up the year's credit, and ought to have submitted to pay lawful interest from 7 December, 1847, when the money was lent and the forbearance promised.
This was, no doubt, a mere inadvertence in drawing the bill and we looked into the decretal order, to see, if the defect was not corrected, but there, instead of amounts and dates particularly stated, we find a loose general reference, to the admissions of the bill, and, instead of an order overruling the demurrer, and dissolving the injunction as to the principal money, with interest from 7 December, 1847, "The Court overrules all the causes assigned for demurrer, except that relating to the extent of the injunction." This latter ground was no cause of demurrer, but was a matter for consideration upon the motion to dissolve.
The decretal order must be reversed, and this opinion certified to the Court below, that the proper orders may be entered; we think neither party entitled to costs.
PER CURIAM.                                             Reversed.
(150)